         Case 1:19-cv-00346-HSO Document 41 Filed 05/03/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION


TIMOTHY RONK                                                                        PETITIONER
v.                                                     CIVIL ACTION NO. 1:19-CV-346-HSO
BURL CAIN, Commissioner, Mississippi
Department of Corrections and
LYNN FITCH, Attorney General of the
State of Mississippi                                                            RESPONDENTS


                  ORDER GRANTING UNOPPOSED MOTION FOR
              ADDITIONAL TIME TO FILE STATE COURT SUCCESSIVE
                   PETITION FOR POST-CONVICTION RELIEF

       This matter is before the Court on the Unopposed Motion for Additional Time to File

State Court Successive Petition for Post-Conviction Relief [Doc. #40] filed by the Petitioner,

Timothy Ronk. In an earlier Order, this Court required Ronk to file that petition in state court by

April 5, 2021. A review of the docket of his state court case shows that Ronk has been diligent

in filing a motion for appointment in state court, which has been opposed by the State, and he is

waiting for a ruling on that motion. It would be unreasonable to expect Ronk to file a motion

before his counsel are appointed to his case. Ronk represents to the Court that, while the

Respondents do not agree with this Motion for Time, they do not oppose it. For these reasons,

the Court is of the opinion that the Motion should be granted, and Ronk should be given an

additional thirty days within which to file his successive post-conviction petition in state court.

       IT IS, THEREFORE, ORDERED that the Unopposed Motion for Additional Time to

File State Court Successive Petition for Post-Conviction Relief [Doc. #40] is GRANTED. The

Petitioner has until June 4, 2021, within which to file his successive post-conviction petition in
            Case 1:19-cv-00346-HSO Document 41 Filed 05/03/21 Page 2 of 2




state court. The other deadlines established in the February 23, 2021 Order [Doc. #35] remain in

effect.

          It is so ordered, this the 3rd day of May, 2021.


                                                s/ Halil Suleyman Ozerden
                                                HALIL SULEYMAN OZERDEN
                                                UNITED STATES DISTRICT JUDGE




                                                    2
